                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF IOWA
                                   CEDAR RAPIDS DIVISION


    ASA MOSSMAN, et al.,

       Plaintiffs,                                         Case No. 1:21-cv-00028-CJW-MAR

           v.                                              Hon C.J. Williams

    U.S. CENTERS FOR DISEASE CONTROL
    AND PREVENTION, et al.,

       Defendants.


    JOINT MOTION FOR EXTENSION OF TIME TO SUBMIT SCHEDULING ORDER
                         AND DISCOVERY PLAN

          The parties, by and through undersigned counsel, respectfully move to extend the deadline to

submit a scheduling order and discovery plan to no later than 14 days after the Court rules on

Defendants’ forthcoming motion to dismiss as moot.1 In support of this request, the parties state as

follows.

          1.         This action challenges a temporary moratorium on certain residential evictions ordered

by the Centers for Disease Control and Prevention (CDC) to help fight the COVID-19 pandemic.

Plaintiffs commenced this action by filing a complaint on March 18, 2021.                See ECF No. 1.

Defendants’ response to the complaint was initially due June 22, 2021. On June 17, 2021, the Court

extended Defendants’ deadline to respond to the complaint until July 22, 2021. On July 14, 2021, the

Court again extended Defendants’ deadline to respond to the complaint until August 6, 2021. The

CDC Order that Plaintiffs challenge expired on July 31, 2021. Defendants intend to move to dismiss

this case as moot by August 6, 2021.



1
 Pursuant to Local Civil Rule 7(j), the parties state that their deadline to submit a scheduling order
and discovery plan was previously extended once, from June 16, 2021, to August 6, 2021.
                                                       1

        Case 1:21-cv-00028-CJW-MAR Document 24 Filed 08/02/21 Page 1 of 4
        2.      Defendants’ position is that this case is an action for review on an administrative

record that is exempt from Local Rule 16(a)’s requirement that the parties submit a scheduling order

and discovery plan, pursuant to Local Rule 16(d)(1). Plaintiffs take no position on whether the case

is solely an action based on an administrative record at this time.

        3.      In any event, the parties agree that it would not be in the interest of judicial economy

for them to negotiate and prepare a scheduling order and discovery plan in light of Defendants’

forthcoming dispositive motion. Accordingly, the parties propose that they submit a scheduling order

and discovery plan, if necessary, within 14 days after the Court rules on Defendants’ motion to dismiss.

        WHEREFORE, the parties respectfully request that the Court extend their deadline to file a

scheduling order and discovery plan to no later than 14 days after the Court rules on Defendants’

motion to dismiss as moot.


Dated: August 2, 2021                                   Respectfully submitted,


                                                        /s/ Jared McClain
                                                        JARED MCCLAIN
                                                        Litigation Counsel
                                                        JOHN VECCHIONE
                                                        Senior Litigation Counsel
                                                        NEW CIVIL LIBERTIES ALLIANCE
                                                        1225 19th Street NW, Suite 450
                                                        Washington, DC 20036
                                                        (202) 869-5210
                                                        Jared.McClain@NCLA.legal

                                                        Counsel for Plaintiffs

                                                        BRIAN M. BOYNTON
                                                        Acting Assistant Attorney General

                                                        ERIC BECKENHAUER
                                                        Assistant Director, Federal Programs Branch

                                                        /s/ John Robinson
                                                        STEVEN A. MYERS
                                                        Senior Trial Counsel (NY Bar No. 4823043)
                                                   2

      Case 1:21-cv-00028-CJW-MAR Document 24 Filed 08/02/21 Page 2 of 4
                                    JOHN ROBINSON
                                    Trial Attorney (DC Bar No. 1044072)
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, NW
                                    Washington, DC 20005
                                    Tel: (202) 616-8489
                                    E-mail: john.j.robinson@usdoj.gov

                                    Counsel for Defendants




                                3

Case 1:21-cv-00028-CJW-MAR Document 24 Filed 08/02/21 Page 3 of 4
                                  CERTIFICATE OF SERVICE

        I hereby certify I served this document today by filing it using the Court’s CM/ECF system,

which will automatically notify all counsel of record.


Dated: August 2, 2021


                                                     /s/ John Robinson
                                                     John Robinson




      Case 1:21-cv-00028-CJW-MAR Document 24 Filed 08/02/21 Page 4 of 4
